United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Amendment No. 1 Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 September 18, 2013 (Date of Report) Ceetop Inc. (Exact name of registrant as specified in its charter) Oregon 000-32629 98-0408707 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District, Shenzhen, China (Address of principal executive offices) (Zip Code) (86-755) 3336-6628 (Registrant’s telephone number, including area code) China Ceetop.com, Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: This report is being amended to include financial statements of Hangzhou Ruanjing Information TechnologyCo., Ltd. pursuant to Rule 8-04(b) of Regulation S-X. Item 1.01 Entry into a Material Definitive Agreement On September 18, 2013 Guizhou Ceetop Network and Technology Co. Ltd. (“Guizhou”), the subsidiary of China Ceetop.com, Inc. (the “Company”), entered into a Capital Investment and Share Expansion Agreement (the “Agreement”) with Hangzhou Ruanjing Information TechnologyCo., Ltd. (also known as Hangzhou Softview Information Technology Company Limited, hereinafter “Hangzhou”).Hangzhou, located in Hangzhou, Zhejiang Province, China, isanenterprise focusing on e-commerce,supply chaininformation systemsdevelopment, maintenance andsupport.Pursuant to the Agreement, in exchange for 8,500,000 yuan, Guizhou acquired Forty Two and one half percent (42.5%) of the equity in Hangzhou. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On September 12, 2013, the Company filed with the State of Oregon an amendment to its Articles of Incorporation to change the name of the Company to Ceetop, Inc. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Following the signature page of this Report are the financial statements as required by Rule 8-04(b) of Regulation S-X. (d) Exhibits. Number Description 3(i)* Amendment to Articles of Incorporation. 10.1* Capital Investment and Share Expansion Agreement dated September 18, 2013. * Included as an Exhibit to Form 8-K filed with the SEC on September 20, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 14, 2014 CEETOP,INC. /s/ Weiliang Liu Weiliang Liu President FINANCIAL STATEMENTS INDEX Page Hangzhou Softview Information Technology Company Limited (“Hangzhou”) Consolidated Financial Statements December 31, 2012 and 2011 (Audited) Report of Independent Registered Public Accounting Firm F-2 Hangzhou Consolidated Balance Sheets as at December 31, 2012 and 2011 F-3 Hangzhou Consolidated Statements of Operations and Comprehensive Loss for the years ended December 31, 2012 and 2011 F-4 Hangzhou Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 F-5 Hangzhou Consolidated Statements of Stockholders Equity as at December 31, 2012, 2011and 2010 F-6 Notes to Consolidated Financial Statements F-7-F-14 Hangzhou Softview Information Technology Company Limited Interim Consolidated Financial Statements June 30, 2013, (Unaudited) Hangzhou Consolidated Balance Sheets as at June 30, 2013 and December 31, 2012 F-16 Hangzhou Consolidated Statements of Operations and Comprehensive Loss For the six months ended June 30, 2013 and 2012 F-17 Hangzhou Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 F-18 Notes to Interim Consolidated Financial Statements F-19-F-25 Unaudited Pro Forma Condensed Consolidated Financial Statements Ceetop, Inc. Unaudited ProForma Condensed Consolidated Statement of Operations, For the year ended December 31, 2012 F-27 Ceetop, Inc. Unaudited ProForma Condensed Consolidated Statement of Operations, For the six months ended June 30, 2013 F-28 Ceetop, Inc. Unaudited ProForma Condensed Consolidated Balance Sheet, As at June 30, 2013 F-29 Notes to Pro Forma Financial Statements F-30 HANGZHOU SOFTVIEW INFORMATION TECHNOLOGY COMPANY LIMITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Hangzhou Softview Information Technology Company Limited We have audited the accompanying Consolidated Balance Sheets of Hangzhou Softview Information Technology Company Limited as of December 31, 2012 and 2011, and the related Consolidated Statements of Operations and Comprehensive Loss, Stockholders’ Equity and Cash Flows for each of the years in the two-year period ended December 31, 2012.Hangzhou Softview Information Technology Company Limited’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that out audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Hangzhou Softview Information Technology Company Limited as of December 31, 2012 and 2011, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company incurred a net loss of $17,203 for the year ended December 31, 2012 and has accumulated deficit of $88,356 at December 31, 2012.These matters are discussed in Note 1 to the consolidated financial statements that raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are described in Note 1.These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Clement C. W. Chan & Co. Certified Public Accountants 3/F., & 5/F., Heng Shan Centre, 145 Queen’s Road East, Wanchai, Hong Kong Date: March 14, 2014 F-2 HANGZHOU SOFTVIEW INFORMATION TECHNOLOGY COMPANY LIMITED CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable - Prepaid expenses and other receivables 57 Total Current Assets $ $ Property, plant and equipment, net (Note 3) $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Income tax payable $ $
